DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second adjustment device in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The claims (claim 9) are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 is dependent upon claim 1 which recites a “drive system including a motor with an output shaft gang-connected to said drive wheels for synchronously incrementally rotating all of said drive wheels…”  Claim 4 further limits claim 1 by reciting “wherein said drive system includes a stepper motor and drive belt connecting said output shaft by way of said pulleys between the drive motor shaft and at least one of said drive wheels in each station.  It is unclear to the examiner if there is two motors (motor (from claim 1) and stepper motor (from claim 4)) being claimed also it is unclear what is being considered the drive motor shaft.  Based on the limitations the claim combination (of claims 1 and 4 together) would be recited as such:
“a drive system including a motor with an output shaft gang-connected to said drive wheels for synchronously incrementally rotating all of said drive wheels, wherein said drive system includes a stepper motor and [a] drive belt connecting said output shaft by way of [said] pulleys between the drive motor shaft (?) and at least one of said drive wheels in each station.”
Based upon the drawings the examiner suggests amending the claims. A suggested amendment to claim 4 could recite --wherein said motor of said drive system is a stepper motor, and wherein said output shaft of said stepper motor is connected to at least one of said drive wheels in each station by way of a plurality of pulleys--.
Claim 8 recites “wherein the tool is a laser.”  The tool is not considered part of the claimed invention which is the fixture thus the tool is the environment in which the fixture is used.  It is unclear how the tool is part of the claimed invention.  The examiner suggest applicant either amend the claim or cancel the claim.  For the purposes of advancing compact prosecution, the examiner has construed the claim as an intended use.
Claim 4 recites the limitation "the drive motor shaft" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said pulleys" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berglund et al. US 2016/0121437 and evidence by Harris US 3266213 and Peterman Jr US 2004/0095845.

    PNG
    media_image1.png
    417
    656
    media_image1.png
    Greyscale

Berglund discloses and/or teaches a fixture (100) capable of being used with an engraver (laser etching, ¶0001) of the type including a tool moveable along a horizontal axis for serially engraving a plurality of serially arranged cylindrical objects (400) wherein said fixture comprises: a base (110) capable of being align-able with said horizontal axis; a plurality of objecting receiving stations (200, 300) arranged in series along said axis, each said station including a drive structure (150 or 160) and a slave structure (150 or 160), the drive and slave structures being spaced from one another along said horizontal axis; each drive structure comprising drive wheels (210 and 310) for rotating an object (400) thereon; said slave structure (150 or 160) having slave wheels (210 and 310) adapted to support an object (400) in concert with said drive wheels (axles 150 and 160 are controlled by a gear assembly 140 and control cable 180 allowing for the axles to rotate “selectively in either direction” (¶0012), the axles are also “free to rotate” (¶0013), thus allowing one axle to drive and the other axle to be a slave); and a drive system (140 and 180) including a motor (¶0012, not shown) with an output shaft (gear assembly 140) gang connected to said drive wheels (connected via axles 150 and 160) for synchronously incrementally rotating all of said drive wheels between linear passes of said engraving tool during an engraving process (laser etching process, ¶0024-25).  Berglund discloses wherein the axles (150 and 160) can independently be controlled and both are free to rotate (¶0012-13), thus it would have been obvious to one of ordinary skill in the art, before the effective filing date, that one axle can be considered to be used as a drive structure and the other axle can be considered to be used as the slave structure, wherein one axle is driven by the controller and the other axle is free to rotate.
As for claim 3, Berglund discloses and/or teaches a means for gang-adjusting the horizontal distance along said axis between said drive and slave structures each of said stations to accommodate objects of various lengths.  Berglund teaches the use of set screws (225 and 325) to adjust the distance of the wheels positioned on the axles (150 and 160).  Thus the wheels can be adjusted horizontally along the axle to accommodate for different length objects (¶0019-21).
As for claim 4, Berglund discloses and/or teaches wherein the drive system (140 and 180) includes a motor (not shown, ¶0012) but does not specify a stepper motor and drive belt connecting said output shaft by way of pulleys (gear assembly 140) between the drive motor shaft and at least one of said drive wheels in each station.  The use of motor driven pulleys/gears by belts, chains, etc. are well known in the art as evidence by Harris US 3266213 who teaches a bottle wrapping apparatus using a pulley/gear (17) assembly driven by a motor (13,14) and belt (17) for rotating bottles to be wrapped.  Furthermore, the use of stepper motors are commonly known in the art as evidence by Peterman Jr US 2004/0095845.  It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date, to have the gear assembly of Berglund to be actuated by a stepper motor and motorized belt and pulley system as is commonly known in the art.
As for claim 5, Berglund discloses and/or teaches wherein friction rings (230, 330) preferably mounted on an outer object engaging surface of each of said drive wheels.
As for claim 7, Berglund discloses and/or teaches a means for maintaining the position (stopper, 240) of said objects along the X-axis during an engaging operation.
As for claims 8 and 12, Berglund discloses wherein the tool is a laser engraver (laser etching/printing, ¶0001, ¶0009-10, ¶0016-18, ¶0025-26)
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723